DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN-104060187-A), hereinafter Chen, in view of Cryderman et al. (US-5195573-A), hereinafter Cryderman.
Regarding Claims 1-2, Chen teaches a rail containing the elements shown in Table 1.
Table 1
Element
Claim
Chen
Citation
Relationship
C
0.7-0.84
0.73-0.85
P. 2 Par. 3
Overlapping
Si
0.35-1.5
0.3-0.9
P. 2 Par. 3
Within
Mn
0.4-1.5
0.8-1.2
P. 2 Par. 3
Within
P
0.035 or less
0.03-0.05
P. 2 Par. 3
Overlapping
S
0.01 or less
≤0.025
P. 2 Par. 3
Overlapping
Cr
0.05-1.5
0.2-0.4
P. 2 Par. 3
Within
Optionally at least one of 




Cu
0-1
0.3-0.5
P. 2 Par. 3
Within
Ni
0-1
0.15-0.33
P. 2 Par. 3
Within
Nb
0-0.05
0.02-0.06
P. 2 Par. 3
Within



Chen does not explicitly disclose the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.
Examiner notes that according to [0040] of the instant specification, setting a straightening load to 100 tf or more in a straightening treatment introduces strains to the rail which cause the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the specification’s straightening treatment and is within the specification’s 100 tf or more for the load in the straightening treatment. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production according to Cryderman to the rail according to Chen in order to beneficially correct bowing imperfections as discussed above.
Since Chen as modified by Cryderman teaches the processing required by the specification and the composition required by the claims, a person having ordinary skill in the art would expect the rail according to Chen as modified by Cryderman to exhibit the claimed at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.
 


Chen further teaches the rail being produced by a method including heating followed by rolling (P. 3 Par. 4) which constitutes the claimed hot rolling a steel raw material to obtain a rail of Claim 5.
Chen does not explicitly disclose the claimed straightening the rail with a load of 100 tf or more; and thereafter, exposing the rail to natural aging for at least 90 days of Claim 5.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the claimed straightening treatment and is within the claimed 100 tf or more for the load in the straightening treatment of Claim 5. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Chen in order to beneficially correct bowing imperfections as discussed above.
The claimed natural aging of Claim 5 would be expected from Chen as modified by Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat treatment following the straightening. Such no further heat treatment would result in the specification’s natural aging, and as applicant has stated, in at least one application of the rail, the claimed period of 90 days of Claim 5 would be fulfilled by the shipping time of the rail alone (P. 12 Par. 4 of the response filed 03/15/2021).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736